December 14, 2015




Jeffrey D. Kyle, Clerk
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
512-463-1733


RE: COA No. 03-15-00066
    Trial Court Cause No. D-1-DC-13-300338
    Shawn Harty v. State of Texas


Dear Mr. Kyle,

This is my third request for extension in the above-entitled cause, and I would respectfully
request a 30-day extension. I am currently working on COA No. 03-15-00302-CR, which is
approximately 30 volumes and is due January 4th. I am very close to having it completed and
then will be able to start the above-entitled cause, which I fully believe I will be able to have it
completed by January 15th. I currently have the above-entitled cause on appeal along with the
following records COA No. 03-15-000424-CR, COA No. 03-15-00302, COA No. 03-15-00306, and
COA No. 03-15-00632-CR. I have enlisted help and am working every minute that I am not in
court including late nights and every weekend and am doing the very best that I can. Due to
the circumstances, I would request until January 15th.

Thank you for your time and attention to this matter. If you have any questions, please feel
free to call me at 512-854-9315 or by email at Kimberly.lee@traviscountytx.gov.


Sincerely,

Kimberly Lee
Official Court Reporter
147th District Court
Travis County, Texas
512-854-9315